Citation Nr: 0308434	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  02-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether the appellant filed a valid notice of 
disagreement to an August 12, 1971, rating decision.

2.  Whether clear and unmistakable error was made in the 
August 12, 1971, rating decision that denied service 
connection for the residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The appellant had active service from February 1962 to 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.

The Board observes that in June 1995, the appellant claimed 
entitlement to an earlier effective date for his newly 
service-connected residuals of a left knee injury (as granted 
in an April 1995 rating decision), questioning whether the 
effective date should be moved back to the time of his 
original request for service connection in June 1971.  In 
response, the RO issued a rating decision in June 1995, 
adjusting the effective date to August 26, 1993, and properly 
notified the appellant of that decision.  The appellant, 
however, did not appeal this rating decision, and so it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  The issue, however, may have been raised 
again as a new claim by the appellant's representative in a 
March 2003 filing.  Any new effective date claim, however, 
has not yet been adjudicated by the RO or properly appealed 
to the Board, and as such, the Board has no jurisdiction to 
entertain such a claim at this time.  Accordingly, this 
matter is referred to the RO for consideration.  38 C.F.R. 
§ 20.200 (2002).


FINDINGS OF FACT

1.  To the extent necessary, VA has complied with the 
requirements of the Veterans Claims Assistance Act of 2000.

2.  Neither the appellant's August 26, 1971, statement, nor 
his September 9, 1971, statement, reflects both disagreement 
with the RO's August 12, 1971, rating decision and a desire 
to initiate appellate review of that decision.

3.  The RO's August 12, 1971, rating action is a final 
decision.

4.  The appellant has failed to allege an error of fact or 
law in the RO's August 12, 1971, rating decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, the 
result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  Neither the appellant's August 26, 1971, statement, nor 
his September 9, 1971, statement was a valid notice of 
disagreement to the RO's August 12, 1971, rating decision.  
38 U.S.C. § 4005 (West 1971); 38 C.F.R. §§ 19.112, 19.113 
(1971). 

2.  The August 12, 1971, rating decision is final.  
38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. § 20.1103 
(2002).

3.  The August 12, 1971, rating decision denying service 
connection for the residuals of a left knee injury was not 
the product of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there were changes in the 
law concerning VA's duty to notify a claimant as to the 
evidence needed to substantiate a claim, and concerning VA's 
duty to assist a claimant in developing evidence, pursuant to 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that these provisions, however, are not 
applicable to CUE claims, such as one of the two claims 
raised by the appellant in this appeal.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  
As to the other claim on appeal before the Board, the 
procedurally-oriented issue of whether the appellant filed a 
valid notice of disagreement (NOD) to the August 12, 1971, 
rating decision, the Board finds that VA has satisfied the 
VCAA's essential requirements for a claim of this nature.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
appellant was apprised as to the laws and regulations 
applicable to his appeal, and was also aware of what evidence 
he could provide in support of the claim, and as to what 
evidence VA would attempt to procure for his claim, per 
Quartuccio.  The Board notes that the evidence most relevant 
to a determination on this claim, such as 1971 documentation 
that must be reviewed for consideration as a potential NOD to 
the August 12, 1971, rating decision, is appropriately 
associated with the claims folder for review.  Additionally, 
the claims folder contains recent statements and argument 
submitted by the veteran and his representatives in support 
of this claim.  The appellant was also afforded an 
opportunity to testify at an appellate hearing on this claim, 
which was declined in a May 2002 written communication 
contained in the claims folder.  The Board further notes that 
the appellant has not identified any additional information 
or evidence that should be obtained to substantiate this 
claim.    

Whether the Appellant Filed a Valid Notice of Disagreement to 
an August 12, 1971, Rating Decision

The Board notes that the RO framed this issue on appeal as 
whether VA's decision not to accept a letter dated September 
9, 1971, as a valid NOD (to the RO's August 12, 1971, rating 
decision) was clearly and unmistakably erroneous (CUE).  This 
was an improper characterization of the matter, as this claim 
does not concern an issue of CUE as to a final determination 
by the RO or the Board.  Accordingly, the Board has rephrased 
it in more appropriate terms, and the essential nature of the 
appellant's claim will still be reviewed and considered in 
detail below. 

The Board recognizes that if the appellant did in fact file a 
valid NOD to the RO's August 12, 1971, that decision would be 
rendered non-final, leaving the original request for service 
connection as an open claim requiring remand to the RO for 
the issuance of a statement of the case (SOC), and rendering 
the other issue on appeal, as to whether there was CUE in 
that rating decision, unripe for review by the Board at this 
time.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.1103; 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359 (1995); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Hauck v. Brown, 6 Vet. App. 518 (1994).

In order to examine this matter, the Board must consider VA 
law as it was in effect at the time of the August 12, 1971, 
RO rating decision.  See 38 U.S.C. § 4005; 38 C.F.R. 
§§ 19.112, 19.113.  In 1971, appellate review of an RO 
decision was initiated by a timely-filed NOD, and completed 
by a timely-filed substantive appeal after the RO's issuance 
of an SOC.  38 C.F.R. § 19.112.  An NOD was defined as a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of the agency of original 
jurisdiction (the RO), and a desire for review of that 
determination.  38 C.F.R. § 19.113.  

The Board observes that the appellate courts have recently 
revisited the issue of the requirements for the content of an 
NOD, and these requirements (expression of disagreement with 
the RO's decision and a desire for appellate review), 
although the subject of much debate, currently remain the 
same.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).

In this case, the appellant maintains that either of two 
documents submitted to the RO after the release of an August 
12, 1971, rating decision denying service connection for the 
residuals of a left knee injury constituted a valid NOD to 
that decision.  

The notice of the August 12, 1971, rating action, dated 
August 19, 1971, informed the appellant as follows:

Any new evidence which you believe would 
justify a different decision should be 
sent to us promptly.  If you have no 
further evidence but believe this 
decision is not correct, you may initiate 
an appeal to the Board of Veterans 
Appeals by filing a notice of 
disagreement at any time within one year 
from the date of this letter.  A notice 
of disagreement is simply a written 
communication which makes clear your 
intention to initiate an appeal and the 
specific part of our decision with which 
you disagree.  It should be sent to this 
office.  In the absence of timely appeal, 
this decision will become final.

The evidence reflects that the appellant submitted two 
documents within one year after the date of the rating action 
notice (therefore timely submitted for purposes of 
consideration as NOD documents), which were received at the 
RO on August 26, 1971, and September 9, 1971.

The Board acknowledges that the veteran's representative has 
argued that the record reflects that the appellant continued 
to submit additional NODs to the August 12, 1971, rating 
decision at various times long after the one-year window in 
which VA law permits the submission of an NOD.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because none of 
these documents were timely filed, however, they may not be 
reviewed by the Board for consideration as a valid NOD.

The Board finds that neither of these two timely-submitted 
documents constituted a valid NOD to the RO's August 12, 
1971, rating decision.  Although both of these documents may 
be construed as displaying the appellant's disagreement with 
the RO's decision, neither document conveys the appellant's 
desire for appellate review of the RO's decision.  
Accordingly, there was no valid NOD filed by the appellant, 
and the RO's August 12, 1971, rating decision remains final 
under VA law.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The appellant's August 26, 1971, submission stated, in 
pertinent part, that it was evident that the RO did not check 
his medical records.  He went on to describe the events 
surrounding his original injury, and gave information as to 
where the RO could obtain information as to this event.  He 
also stated that he could have fellow servicemen testify as 
to his original left knee injury and to his continued 
problems with that knee for the past six years of his 
civilian life.  The appellant stated that he would appreciate 
a follow-up on this communication as soon as possible.  In 
response to this document, the RO replied on September 2, 
1971, that it did consider the appellant's claim on the basis 
of all of the evidence, and reiterated its findings from the 
August 12, 1971, rating decision.

The document that has been the focus in this case is the 
appellant's September 9, 1971, submission.  In this 
communication, the appellant again indicated that the RO had 
not reviewed all of the evidence, and that he had other 
evidence that could be considered in support of his claim, 
such as statements from friends and family.  He also argued 
against the findings of the RO in the August 12, 1971, rating 
decision.  He further commented, "before closing your file 
on this case would you please consider all the evidence in 
the case...If you had in the first place stated that my injury 
was less than 10 percent disabling and that the claim was 
disapproved due to this reason, I would have accepted it.  
I'm not out to get any money out of you.  All I want to do is 
set the record straight."  Lastly, the appellant noted that 
his place of employment was close to the RO, and that he 
would be willing to come to the RO to discuss his claim.  

The RO sent a response back to the appellant on September 22, 
1971, again noting that the evaluation of his claim was based 
on all of the evidence of record.  The RO commented that it 
would gladly give further consideration to the appellant's 
claim upon receipt of evidence showing that his knee disorder 
continued after discharge and until his June 1971 injury, 
stating that the best evidence would be statements from 
treating physicians, but that statements from others who knew 
of the appellant's problems would also be relevant.  The RO 
instructed the appellant as to the requirements for obtaining 
and submitting these statements.  The claims file does not 
reflect that the appellant responded to this communication.  
Instead, the next document that he submitted was his August 
26, 1993, request to reopen his claim for service connection 
for the residuals of a left knee injury.

Although it presents an unfortunate result in the appellant's 
case, the Board has no latitude to circumvent the 
requirements of VA law where the two relevant statements of 
record in this matter are devoid of any indication of a 
desire for appellate review.  In the RO's August 19, 1971, 
cover letter to its rating decision, the appellant was 
properly given notice of his rights to file an appeal to the 
Board, and was instructed as to the content requirements for 
an NOD.  His letters, however, consistently assert his 
disagreement with the RO's findings, as well as his desire 
for the RO to consider more evidence concerning his claim, 
but they do not show any intention of a request for an appeal 
or for appellate review of his claim.  The Board accordingly 
finds that the appellant did not submit a valid NOD to the 
RO's August 12, 1971, rating decision, and so that decision 
remains final.

Whether There Was Clear and Unmistakable Error in the RO's 
August 12, 1971, Rating Decision

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2002), a rating 
action is final and binding in the absence of CUE.  Where CUE 
is found in a prior RO decision, however, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE: 
(1) the correct facts, as they were known at the time, must 
not have been before the adjudicator (a simple disagreement 
as to how the facts were weighed or evaluated will not 
suffice) or the law in effect at that time must have been 
incorrectly applied; (2) the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001); Pierce 
v. Principi, 240 F.3d 1348 (Fed. Cir. 2000); Baldwin v. West, 
13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

This appeal concerns entitlement to service connection for 
the residuals of a left knee injury.  Service connection may 
be granted for a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); in accord 
38 U.S.C. § 310 (1971).  Service connection may also be 
granted where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  

The correct facts of record as they were known at the time of 
the RO's August 12, 1971, rating decision denying service 
connection for the residuals of a left knee injury are as 
follows.  The veteran had active service from February 1962 
until November 1965.  His service medical records show a 
December 1962 left knee injury, causing pain, swelling and 
limitation of flexion, diagnosed as a left knee sprain.  A 
March 1963 service medical record noted that the appellant 
reported having had left knee problems since November 1962, 
causing pain and flexion difficulty, but no locking.  
Examination at the time revealed no joint instability and a 
full range of motion.  A concurrent consultation record 
showed a diagnosis of left knee strain, with follow-up 
treatment for approximately one month.  There is also an 
April 1964 report of a twisted knee, but there is no record 
of follow-up visits for this injury.  No other knee problems 
were recorded prior to the appellant's separation from 
service.  At the time of his discharge examination in August 
1965, the appellant reported a history of swollen or painful 
joints, and a "trick" or locked knee, and noted that he was 
told he may have to have an operation on the knee to remove 
cartilage.  The concurrent separation examination report 
noted the service physician's normal findings for the lower 
extremities and musculoskeletal system, with no notation of 
any physical defects.  The appellant's PULHES (Physical 
Capacity and Stamina, Upper Extremities, Lower Extremities, 
Hearing and Ears, Eyes, Psychiatric Condition) profile was 
also recorded as all 1's, representative of a high level of 
fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).

The record further reflects that the appellant filed his 
original claim for entitlement to service connection for his 
left knee disorder in June 1971, six years after service.  On 
his claim form, where asked to list any civilian physicians 
who had treated his knee since discharge, the appellant did 
not list any providers.  He did indicate, however, that he 
sustained a tear of his left medial collateral ligament in 
June 1971.  The RO obtained that treatment record for the 
claims file, which confirmed the veteran's report and noted 
that the injury occurred when the appellant stepped off an 
incline and twisted his knee two days prior to his visit for 
treatment.  

In the August 12, 1971, rating decision, the RO stated that 
the veteran's left knee problem in service was an acute 
condition that resolved by the time of his discharge, noting 
that the clinical separation evaluation in August 1965 was 
negative for any knee problems.  The RO further noted that 
the knee injury sustained by the appellant in June 1971 was 
the result of a recent event, and therefore unrelated to 
service.  

The appellant argues that the RO's August 12, 1971, rating 
decision constituted CUE because it did not properly evaluate 
the evidence.  He also points out that when physicians later 
reviewed the evidence in connection with his August 1993 
request to reopen his claim, they opined that his left knee 
disorder began in service.  This allegation of CUE in regard 
to the RO's interpretation of the evidence in its  August 12, 
1971, rating decision, however, only amounts to disagreement 
with how the RO evaluated such evidence in its final decision 
to deny service connection.  A dispute as to how the RO 
evaluated and interpreted evidence, however, cannot 
constitute CUE under VA law.  See Baldwin v. West, 13 Vet. 
App. 1 (1999); Damrel v. Brown, 6 Vet. App. 242 (1996).  The 
Board further notes that any subsequently developed evidence, 
such as the recent medical opinions which the appellant 
asserts are proof of the RO's mistake in its decision not to 
award service connection in 1971, is not applicable to a 
claim of CUE in a prior decision.  See Porter v. Brown, 5 
Vet. App. 233 (1993).  Because the assertion of CUE here  
concerns the RO's interpretation of the evidence of record at 
the time, the Board holds that the appellant has not raised a 
valid claim for CUE in the RO's August 12, 1971, rating 
decision. 


ORDER

No valid notice of disagreement to the August 12, 1971, 
rating decision having been presented, the appeal is denied.

No valid claim for clear and unmistakable error in the August 
12, 1971, rating decision having been presented, the appeal 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

